Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20                        PageID.75         Page 1 of 21

                                      MARGOL & MARGOL. P.A.
                                              ATTORNEYS AT LAW
                                           2029 NORTH THIRD STREET
                                      JACKSONVILLE BEACH, FLORIDA 32250




                                           September 18, 2019
 RODNEY S. MARGOL                                                                    TELEPHONE (904) 355-750&
 BOARD CERTIFIED CIVIL TRIAL LAWYER                                                    FACSIMILE (904) 619-&741
                                                                      E-MAIL: RODNEY@M.ARGOLANDM.ARGOL.COM


  Via U. S. Mail and Email
  jlc@prwlawfirm.com

 Jared L. Cherry, Esquire
 4001 South 700 East, Suite 500
 Salt Lake City, UT 84107

            Re:       AirPro Diagnostics, LLC

 Dear Jared:

        Thank you for your patience in allowing my client, AirPro Diagnostics, LLC,
 to respond to the issues discussed during our conference call of August 27, 2019.
 AirPro' s business schedule plus the delays and dislocations caused to our area and
 personnel by Hurricane Dorian have been a challenge.

       AirPro (APD) continues to assert that there is an ambiguity in the J2534 EULA,
 which covers the only Ford software it has purchased. Furthermore, until receipt of
 your correspondence of August 15, 2019, my client believed it was in good faith
 compliance with the EULA . 1 Nevertheless, as indicated in my client's response dated
 August 27, 2019 APD has removed all Ford trademarks from its website and
 marketing materials, to the extent they were present. With respect to the remainder of
 your concerns, APD will take or is taking the actions outlined below:

            1. APD Policy Change

        Although APD continues to maintain it has been in compliance with all Ford
 licensing agreements, the company has decided to render this issue moot by refraining
 from purchasing or becoming a licensee of Ford software under Ford's J2534 EULA.
 To the extent one of our customers independently determines or decides that Ford
 software is required to be utilized to complete the repair of a vehicle in its possession,
 the customer will have to purchase the license from Ford' s website, become the

 1
     A copy of the EULAs are enclosed as Exhibits "A" and " B".
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20          PageID.76    Page 2 of 21




 licensee, and be bound by all terms and conditions therein. APD will not purchase
 nor become the licensee. By following this policy, the current confusion as to which
 "premises" Ford' s software resides will be eliminated. The Ford software will reside
 at the customer' s (your licensee' s) premises where the vehicle is located. The Ford
 software will have to be downloaded directly from Ford's website to the AirPro scan
 tool (a computer) located on the customer's premises. APD will continue to adhere to
 this policy until this matter can be resolved under the current license or within the
 formation of an enterprise license for APD to utilize for the benefit of all parties.

           2. Premises Issue and Multiple Uses of a Single Ford License

        APD continues to assert that the software licensed under the EULA was
 resident at the premises where the scan tool was located and where the vehicle repair
 was being conducted. AirPro has been performing diagnostic services primarily for
 collision repair shops for approximately three (3) years using properly licensed, third
 party scan tool programs and Ford' s FJDS/FDRS (previously FMP) when
 programming was needed or when diagnostics on late model Ford/Lincoln vehicles
 (2018 model year and newer) were required. APD purchased multiple short-term
 licenses (two-day te1m) and only one long term license of the Ford software. APD
 would use the licensed software on one AirPro scan tool (a computer) at a time (as
 permitted). It would then release the license from that scan tool when finished until
 the next use was needed on another AirPro scan tool. You have asserted that this
 activity was not the intended use of a license. Nevertheless, APD maintained and
 continues to maintain that it was in compliance with the EULA2 •

                                 APD' s Business Model

         It may be helpful to understand more about APD and the value of the Ford
 software to its business. During its approximately three years of existence APD has
 built its business slowly to a current level of approximately 400 active customers.
 APD has focused its capital and commitment to undertaking high-level software
 communications development as well as the delivery of high-quality customer service
 by hiring and managing a well trained and experienced staff of technicians. As stated
 previously, APD primarily uses its high-level, properly licensed, aftermarket scan tool
 as its main tool for approximately 96% of its services to its customers and only uses
 OEM specific licensed software when needed: (1) to service vehicles not currently
 covered by an aftermarket tool, (2) for those shops who have certification programs
 which require the use of the latest OEM software, (3) when programming certain
 control modules, or (4) when calibrating certain ADAS systems.

 2
     See Exhibit "C" attached.
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20                 PageID.77      Page 3 of 21




                       Revenue Associated with Ford Software Use

        To date, APD has purchased and used the licensed Ford software at issue in a
 very limited number of cases and only for the purposes stated above. My client is
 continuing to research its records and log files to determine the exact number of times
 the license was used. During our phone conference you indicated that you/Ford have
 this data which would be helpful to my client to confirm the extent of use of this
 license and to support your claim of a breach. While it is difficult to assess precisely,
 APD believes the scan or reprogramming revenue associated with its use has
 amounted to less than $15,000.

                      Need for Certification Subscription or License

        Unless or until an OEM has a Certification Program requiring the use of
 specific tools or software, APD utilizes relevant diagnostic IP through properly
 licensed, third party aftermarket vendors to conduct its business of providing remote
 diagnostic and calibration services.3 Ford currently does not have a requirement for
 use of specific tools or software in its Certification Program. However, if or when
 Ford decides to implement such a program, an enterprise license (refened to above)
 would be of value to APD and all parties, as Ford software would need to be used on
 all scans and in those shops that wish to become Ford certified.

       Based on the above facts and representations, APD believes it has now
 complied with the cease and desist actions Ford has requested. If you believe a
 follow-up conference call would be of benefit to discuss this matter further, we would
 welcome the same.




 RSM:st
 cc: AirPro Diagnostics, LLC Management

 3
   During a relatively recent presentation and subsequent discussion with a member of APD's
 executive staff and Dave Johnson, Director of Global Service Engineering Operations, Ford
 Customer Service Division, Mr. Johnson made very clear that Ford' s mission as it relates to
 service information, tools, diagnostic software, etc., is to make sure that Ford vehicles are
 repaired quickly and correctly and that he fully recognizes that a relatively small percentage of
 these repairs are performed by franchise dealers. He acknowledged that the aftermarket repair
 facilities are a key component in the repair network for Ford vehicles.
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20   PageID.78   Page 4 of 21




                             EXHIBIT A
       Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20                                       PageID.79   Page 5 of 21
1/28/2019                                                                  FORS EULA


  IMPORTANT-READ CAREFULLY:
  This End-User License Agreement (hereinafter called "EULA") is a legal agreement between YOU (either an
  individual or an entity) and Ford Motor Company and its subsidiaries (hereinafter called Ford) for the Ford
  Motor Company Ford Diagnosis and Repair System product, which includes computer software and may include
  associated media, printed materials, and "online" or electronic documentation (collectively hereinafter called
  "Product"). An amendment or addendum to this EULA may accompany the Product.

  YOU AGREE TO BE BOUND BY THE TERMS OF THIS EULA BY INSTALLING, COPYING, OR
  OTHERWISE USING THE PRODUCT.

  IF YOU DO NOT AGREE, DO NOT INSTALL OR USE THE PRODUCT.

       1. GRANT OF LICENSE.

            FORD grants YOU the following rights provided that YOU comply with all terms and conditions of this
            EULA:

                a. Installation and Use.

                  YOU may install and use this Product only for Your internal use on Your premises for the direct
                  repair of a vehicle and for no other purpose. The Product and related documentation may be copied
                  by YOU in written or machine readable form in whole or in part solely for Your internal business
                  use and for legitimate backup or archive purposes. All copies of the Product made by YOU will
                  include any trademarks and copyright, confidential and proprietary notices that were on the
                  downloaded copies of Product and associated documentation. To ensure access to current
                  functionality YOU may be required to upgrade to new software versions as they are released. YOU
                  may not install or use the Product on a virtual machine or any software system for emulating a
                  hardware system.

               b. Storage/Network Use.

                  YOU may also store or install a copy of the Product on a storage device, such as a network server,
                  used only to install or run the Product on Your other computers over an internal network.

               c. Performance or Benchmark Testing.

                  YOU may not disclose the results of any benchmark test using the Product to any third party
                  without FORD's prior written approval.

               d. Reservation of Rights.

                  FORD reserves all rights not expressly granted to YOU in this EULA.

      2. ADDITIONAL SOFTWARE.

            This EULA applies to updates or supplements to the original Product provided by FORD, unless we
            provide other terms along with the update or supplement.

      3. LIMITATION ON REVERSE ENGINEERING, DECOMPILATION, AND DISASSEMBLY.

            YOU may not reverse engineer, decompile, attempt to derive the source code of, modify, disassemble, or
            create derivative works using the Product or any update or part thereof, except and only to the extent that
            it is expressly permitted by applicable law not withstanding this limitation. Disassembly includes, but is

http://www.fordtechservice.dealerconnection.comNDIRS/wds/diagnosticsites/vcmdvd/fdrs_eula.asp?lang=en_US                       1/4
       Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20                                         PageID.80   Page 6 of 21
1128/2019                                                                   FORS EULA

            not limited to data mining and use of robots or other automated data gathering and extraction techniques
            and methods.

       4. TERMINATION AND TERM.

            This agreement shall be effective from the time that YOU install or begin using the Product and shall
            terminate upon the occurrence of one or more of the following events: (i) expiration of the term identified
            at the time of purchase of the Product, (ii) expiration of any period of trial use or period of limited
            :functionality applicable to the Product, or (iii) termination of this agreement by YOU or by FORD. YOU
            shall Reconfirm this License on a periodic basis as directed by FORD. Failure to Reconfirm shall result in
            immediate termination of this License without notice from FORD. Reconfirmation after such termination
            shall revive the License for the remaining period of the Term. However, in no event shall Reconfirmation
            extend the term of this License beyond that identified at the time of purchase. The Ford Diagnosis and
            Repair System is intended for use with genuine Ford Vehicle Communication Module hardware and
            compatible 12534 hardware. Use of the Ford Diagnosis and Repair System with counterfeit Vehicle
            Communication Module hardware constitutes a breach of this EULA and may result in termination of this
            License. YOU may terminate the License granted above at any time by providing written notice to FORD,
            at the address given above or as later directed by FORD, and complying with all other requirements of this
            Agreement. FORD may terminate the License for Your breach of the terms and conditions of this
            Agreement upon giving notice to YOU at Your last noticed address, at least thirty (30) days prior to an
            effective date of termination and in a writing that specifies the nature of such breach. IfYOU cure such
            breach prior to the effective date of termination, the License shall not terminate and will continue in full
            force and effect. Immediately upon termination or expiration of the License, YOU shall remove all copies
            of the Product from Your computer equipment and, within thirty (30) days of such termination or
            expiration, return to FORD all copies of Confidential Information, including such software program(s) and
            associated documentation and data. The Licensee agrees to pay the Licensor a License Fee, as determined
            by the Licensor from time to time. For a period of two years after termination or expiration of the License,
            FORD or its designee may perform an audit of Your computer equipment to verify that YOU have
            removed the Product as required.

       5. CONSENT TO USE OF DATA.

            YOU agree that FORD may collect and use technical information provided as a part of support services
            related to the Product. FORD may combine this information with repair data collected elsewhere.

       6. WARRANTY DISCLAIMER AND OTHER DISCLAIMERS.

            (a) FORD provides the Product AS IS AND WITH ALL FAULTS. FORD MAKES NO
            REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED. BY WAY OF EXAMPLE BUT
            NOT OF LIMITATION, FORD MAKES NO REPRESENTATIONS OR WARRANTIES OF
            MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE. FORD SHALL IN NO
            EVENT BE LIABLE TO YOU, YOUR SUCCESSORS, OR A THIRD PARTY FOR ANY DAMAGES,
            WHETHER DIRECT OR INDIRECT, SPECIAL OR GENERAL, CONSEQUENTIAL OR
            INCIDENTAL, ARISING FROM ANY LOSS CLAIMED AS A RESULT OF THE USE OF THE
            PRODUCT AND RELATED DOCUMENTATION. (b) FORD MAKES NO WARRANTY OR
            REPRESENTATION THAT THE PRODUCT CAN BE USED FOR ANY PARTICULAR FUNCTION
            OR THAT YOU HAVE THE ABILITY TO USE IT, AND FORD ASSUMES NO RESPONSIBILITY
            FOR THE SAFETY, QUALITY, DESIGN, SPECIFICATIONS, COMPLETENESS OR OTHER
            CHARACTERISTICS OF THE PERFORMANCE, OUTPUT OR END PRODUCT RESULTING FROM
            THE USE OF THE PRODUCT. YOUR USE OF THE PRODUCT WILL NOT DIMINISH YOUR
            OBLIGATIONS OR MITIGATE ANY FAILURES TO PERFORM SPECIFIC SERVICES UNDER ANY
            PURCHASE ORDER CONTRACTS ISSUED TO YOU BY FORD. (c) NOTHING CONTAINED
            HEREIN SHALL BE CONSTRUED AS CONFERRING BY IMPLICATION, ESTOPPEL OR
            OTHERWISE THE INDEMNIFICATION OF YOU BY FORD AGAINST ANY CLAIM OF PATENT
            INFRINGEMENT, OR INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS,
http://www.fordtechservice.dealerconnection.comNDIRS/wds/diagnosticsites/vcmdvd/fdrs_eula.asp?lang=en_ US                        2/4
       Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20                                       PageID.81   Page 7 of 21
1/28/2019                                                                  FORS EULA

            WHETHER OR NOT THE EXERCISE OF ANY RIGHT GRANTED HEREIN NECESSARILY
            EMPLOYS OR REQUIRES THE PRACTICE OF ANY EXISTING OR SUBSEQUENTLY ISSUED
            PATENT OR OTHER INTELLECTUAL PROPERTY RIGHT. THERE IS NO WARRANTY OR
            CONDITION OF TITLE, QUIET ENJOYMENT, QUIET POSSESSION, CORRESPONDENCE TO
            DESCRIPTION OR NON-INFRINGEMENT WITH REGARD TO THE PRODUCT.

       7. LIMITATION OF LIABILITY AND REMEDIES.

            Notwithstanding any damages that YOU might incur for any reason whatsoever (including, without
            limitation, all damages referenced above and all direct or general damages), the entire liability of FORD
            and any of its agents under any provision of this EULA and Your exclusive remedy for all of the foregoing
            shall be limited to the greater of the amount actually paid by YOU for the Product or U.S.$5.00. The
            foregoing limitations, exclusions and disclaimers (including Section 6 above) shall apply to the maximum
            extent permitted by applicable law, even if any remedy fails its essential purpose.

       8. COPYRIGHT.

            The Product is protected by copyright and other intellectual property laws and treaties. FORD or its
            suppliers own the title, copyright, and other intellectual property right in the Product. The Product is
            licensed, not sold.

       9. ASSIGNMENT.

            Neither this Agreement nor any rights granted hereunder, in whole or in part shall be assignable or
            otherwise transferable by YOU. Nothing in this Agreement grants to YOU the right to assign, sell, lease,
            loan or otherwise transfer Product in whole or in part to a third party.

     10. EXPORT.

            YOU shall act, during the term of this Agreement and thereafter, in full compliance with all Export
            Control Laws in regard to any Technical or Direct Product related to this Agreement, and that it shall
            comply with any and all restrictions or conditions imposed by the terms of any US general or validated
            export license, authorization to re-export, or any other similar grant of authority then in effect, upon Your
            use or disposition of a Technical or Direct Product, and further warrants and represent to FORD that any
            and all representations, undertakings, statements, or certifications made to FORD in this regard are and
            will remain true and correct, and that YOU will immediately provide written notice to FORD upon its
            discovery to the contrary.

     11. ENTIRE AGREEMENT.

            This EULA, including any addendum or amendment to this EULA which is included with the Product, are
            the entire agreement between YOU and FORD relating to the Product and the support services (if any),
            and they supersede all prior or contemporaneous oral or written communications, proposals and
            representations with respect to the Product or any other subject matter covered by this EULA. To the
            extent the terms of any FORD policies or programs for support services conflict with the terms of this
            EULA, the terms of this EULA shall control. This EULA supersedes any prior EULA between YOU and
            FORD. New terms in this EULA may be made retroactive at the discretion of FORD.

     12. THIRD PARTY SOFTWARE

            FORD makes no grant of license rights to any software, source code, applications owned or licensed by a
            third party or any open source software (hereinafter Third Party Software) . When additional licenses or
            license terms exist or are required for any Third Party Software incorporated in or delivered with
            Software, the terms of that third party license will supersede any conflicting or different terms in this
            Agreement as it relates to the Third Party Software.

http://www.fordtechservice.dealerconnection.comNDIRS/wds/diagnosticsites/vcmdvd/fdrs_eula.asp?lang=en_US                       3/4
       Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20                                         PageID.82   Page 8 of 21
1/28/2019                                                                   FORS EULA

     13. GOVERNING LAW

            This EULA is governed by the laws of the state of Michigan, without regard to choice oflaw rules. This
            EULA will not be governed by the United Nations Convention on Contracts for the International Sale of
            Goods, the application of which is expressly excluded.




http://www.fordtechservice.dealerconnection.comNDIRS/wds/diagnosticsites/vcmdvd/fdrs_eula .asp?lang=en_ US                       4/4
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20   PageID.83   Page 9 of 21




                             EXHIBITB
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20      PageID.84   Page 10 of 21




                                       EULA.TXT
End-User Lic ense Agreement for Ford J2534 Diagnostic Software

IMPORTANT-READ CAREFULLY :
This End-User License Agreement (hereinafter called "EULA'') is a legal agreement
between YOU (either an individual or an entity) and Ford Motor Company and its
subsidiaries (hereinafter called "FORD" ) for the Ford Motor Company Ford J2534
Diagnostic Software product , which includes computer software and may include
associated media, printed materials, and "online" or electronic documentation
(col lectively hereinafter called "Product") . An amendment or addendum to this EULA
may accompany the Product .
YOU AGREE TO BE BOUND BY THE TERMS OF THIS EULA BY INSTALLING, COPYING, OR OTHERWISE
USING THE PRODUCT.
IF YOU DO NOT AGREE, DO NOT INSTAL L OR USE THE PRODUCT .

1.      GRANT OF LICENSE .
FORD grants YOU the following rights provided that YOU comply with all terms and
conditions of this EULA:

a.      Installation and Use .

YOU may install and use this Product only for Your internal use on Your premises for
the direct repair of a vehicle and for no other purpose . The Product and relat ed
documentation may be copied by YOU in written or machine readable form in whole or
in part solely for Your internal business use and for legitimate backup or archive
purposes . All copies of the Product made by YOU will include any trademarks and
copyright, confidential and proprietary notices that were on the downloaded copies
of Product and associated documentation. To ensure access to current functionality
YOU may be required to upgrade to new software versions as they are released. YOU
may not install or use the Product on a virtual machine or any software system for
emulating a hardware system .

b.      Storage/Network Use .

YOU may also store or install a copy of the Product on a storage device, such as a
network server, used only to install or run the Product on Your other computers over
an internal network .

c.      Performance or Benchmark Testing .

YOU may not disclose the results of any benchmark test using the Product to any
third party without FORD's prior written approval .

d.      Reservation of Rights .

FORD reserves all rights not expressly granted to YOU in this EULA .

2.      ADDITIONAL SOFTWARE .

                                        Page 1
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20     PageID.85   Page 11 of 21




                                      EULA.TXT
This EULA applies to updates or supplements to the original Product provided by
FORD, unless we provide other terms along with the update or supplement.

3.      LIMITATION ON REVERSE ENGINEERING, DECOMPILATION, AND DISASSEMBLY.

YOU may not reverse engineer, decompile, attempt to derive the source code of,
modify, disassemble, or create derivative works using the Product or any update or
part thereof, except and only to the extent that it is expressly permitted by
applicable law not withstanding this limitation. Disassembly includes, but is not
limited to data mining and use of robots or other automated data gathering and
extraction techniques and methods.

4.      TERMINATION AND TERM.

This agreement shall remain valid for the term identified at the time of purchase
"Term".

YOU shall Reconfirm this License on a periodic basis as directed by FORD. Failure
to Reconfirm shall result in immediate termination of this License without notice
from FORD. Reconfirmation after such termination shall revive the License for the
remaining period of the Term .  However, in no event shall Reconfirmation extend the
term of this License beyond that identified at the time of purchase.

The Ford J2534 Diagnostic Software is intended for use with genuine Ford Vehicle
Communication Module hardware and compatible J2534 hardware. Use of the Ford J2534
Diagnostic Software with counterfeit Vehicle Communication Module hardware
constitutes a breach of this EULA and may result in termination of this License .

YOU may terminate the License granted above at any time by providing written notice
to FORD, at the address given above or as later directed by FORD, and complying with
all other requirements of this Agreement .
FORD may terminate the License for Your breach of the t erms and conditions of this
Agreement upon giving notice to YOU at Your last noticed address, at least thirty
(30) days prior to an effective date of termination and in a writing that specifies
the nature of such breach. If YOU cure such breach prior to the effective date of
termination, the License shall not terminate and will continue in full force and
effect .

Immediately upon termination or expiration of the License, YOU shall remove all
copies of the Product from Your computer equipment and, within thirty (30) days of
such termination or expiration, return to FORD all copies of Confidential
Information, including such software program(s) and associated documentation and
data. The Licensee agrees to pay the Licensor a License Fee, as determined by the
Licensor from time to time .   For a period of two years after termination or
expiration of the License, FORD or its designee may perform an audit of Your
computer equipment to verify that YOU have removed the Product as required .

                                       Page 2
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20      PageID.86   Page 12 of 21




                                      EULA.TXT
5.      CONSENT TO USE OF DATA .

YOU agree that FORD may collect and use technical information provided as a part of
support services related to the Product. FORD may combine this information with
repair data collected elsewhere.


6.      WARRANTY DISCLAIMER AND OTHER DISCLAIMERS.

(a) FORD provides the Product AS IS AND WITH ALL FAULTS. FORD MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED. BY WAY OF EXAMPLE BUT NOT OF
LIMITATION, FORD MAKES NO REPRESENTATIONS OR WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE. FORD SHALL IN NO EVENT BE LIABLE TO YOU, YOUR
SUCCESSORS, OR A THIRD PARTY FOR ANY DAMAGES, WHETHER DIRECT OR INDIRECT, SPECIAL OR
GENERAL, CONSEQUENTIAL OR INCIDENTAL, ARISING FROM ANY LOSS CLAIMED AS A RESULT OF
THE USE OF THE PRODUCT AND RELATED DOCUMENTATION.
(b) FORD MAKES NO WARRANTY OR REPRESENTATION THAT THE PRODUCT CAN BE USED FOR ANY
PARTICULAR FUNCTION OR THAT YOU HAVE THE ABILITY TO USE IT, AND FORD ASSUMES NO
RESPONSIBILITY FOR THE SAFETY, QUALITY, DESIGN, SPECIFICATIONS, COMPLETENESS OR
OTHER CHARACTERISTICS OF THE PERFORMANCE, OUTPUT OR END PRODUCT RESULTING FROM THE
USE OF THE PRODUCT. YOUR USE OF THE PRODUCT WILL NOT DIMINISH YOUR OBLIGATIONS OR
MITIGATE ANY FAILURES TO PERFORM SPECIFIC SERVICES UNDER ANY PURCHASE ORDER
CONTRACTS ISSUED TO YOU BY FORD.
(c) NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS CONFERRING BY IMPLICATION,
ESTOPPEL OR OTHERWISE THE INDEMNIFICATION OF YOU BY FORD AGAINST ANY CLAIM OF PATENT
INFRINGEMENT, OR INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS, WHETHER OR NOT
THE EXERCISE OF ANY RIGHT GRANTED HEREIN NECESSARILY EMPLOYS OR REQUIRES THE
PRACTICE OF ANY EXISTING OR SUBSEQUENTLY ISSUED PATENT OR OTHER INTELLECTUAL
PROPERTY RIGHT . THERE IS NO WARRANTY OR CONDITION OF TITLE, QUIET ENJOYMENT, QUIET
POSSESSION, CORRESPONDENCE TO DESCRIPTION OR NON-INFRINGEMENT WITH REGARD TO THE
PRODUCT.

7.      LIMITATION OF LIABILITY AND REMEDIES.

Notwithstanding any damages that YOU might incur for any reason whatsoever
(including, without
limitation, all damages referenced above and all direct or general damages), the
entire liability
of FORD and any of its agents under any provision of thi.s EULA and Your exclusive
remedy for all of the foregoing shall be limited to the greater of the amount
actually paid by YOU for the Product or U.S . $5.00. The foregoing limitations,
exclusions and disclaimers
(including Section 6 above) shall apply to the maximum extent permitted by
applicable law, even if any remedy fails its essential purpose.

8.      COPYRIGHT.

The Product is protected by copyright and other intellectual property laws and
                                       Page 3
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20      PageID.87   Page 13 of 21




                                      EULA.TXT
treaties.
 FORD or its suppliers own the title, copyright, and other intellectual property
 rights in the Product. The Product is licensed, not sold.

9.      ASSIGNMENT.

Neither this Agreement nor any rights granted hereunder, in whole or in part shall
be assignable or otherwise transferable by YOU. Nothing in this Agreement grants to
YOU the right to assign, sell, lease, loan or otherwise transfer Product in whole or
in part to a third party.

10.     EXPORT.

YOU shall act, during the term of this Agreement and thereafter, in full compliance
with all Export Control Laws in regard to any Technical or Direct Product related to
this Agreement, and that it shall comply with any and all restrictions or conditions
imposed by the terms of any US general or validated export license, authorization
to re-export, or any other similar grant of authority then in effect, upon Your use
or disposition of a Technical or Direct Product, and further warrants and represent
to FORD that any and all representations, undertakings, statements, or
certifications made to FORD in this regard are and will remain true and correct, and
that YOU will immediately provide written notice to FORD upon its discovery to the
contrary.

11 .    ENTIRE AGREEMENT.

This EULA, including any addendum or amendment to this EULA which is included with
the Product, are the entire agreement between YOU and FORD relating to the Product
and the support services (if any), and they supersede all prior or contemporaneous
oral or written communications, proposals and r epresentations with respect to the
Product or any other subject matter covered by this EULA . To the extent the terms
of any FORD policies or programs for support services conflict with the terms of
this EULA, the terms of this EULA shall control . This EULA supersedes any prior
EULA between YOU and FORD . New terms in this EULA may be made retroactive at the
discretion of FORD .

12.     THIRD PARTY SOFTWARE

FORD makes no grant of license rights to any software, source code, applications
owned or licensed by a third party or any open source software (hereinafter Third
Party Software) . When additional licenses or license terms exist or are required
for any Third Pa rty Software incorporated in or delivered with Software, the terms
of that third party license will supersede any conflicting or different terms in
this Agreement as it relates to the Third Party Software.

13 .    GOVERNING LAW

This EULA is governed by the laws of the state of Michigan, without regard to choice
                                       Page 4
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20      PageID.88   Page 14 of 21




                                      EULA.TXT
of law rules. This EULA will not be governed by the Un ited Nations Convention on
Contracts for the International Sale of Goods , the application of which is expressly
excluded .




                                       Page 5
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20   PageID.89   Page 15 of 21




                             EXHIBITC
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20                    PageID.90         Page 16 of 21




 Facts About IDS Software Licensing

 https:f/www.motorcraftservice.com/d iagnostic/Support?channe lld=45&categoryld=292


 General Information
    •   A unique license is required for each computer.
    •   The license is assigned to the computer it is activated on.
    •   A license can only be used on one computer at a time.
    •   Vehicle Communication through the VCM is disabled without an active license.
    •   A license can be transferred to a different PC.
    •   Licenses are active for a fixed period of time and expire on the expiration date.
    •   A license can be renewed, returned and transferred to a different PC.
    •   A license can be renewed within 30 days of expiration.
    •   Uninstalling IDS does not uninstall the license.


 Types of Licenses
 Production License

    •   Can be installed many times on the computer it is assigned to.
    •   An Activation Code is required to activate the license.
    •   Activation does require communication with the License Server.
    •   Activation can be done using either an online or offline process.
    •   Is a renewable license.
    •   Can only be renewed online.
    •   The renewa l process does not require manual entry of an Activation Code.


 Production License Status
    •   Active -An active and valid license with Vehicle Communications enabled.
    •   Inactive - An inoperable license resulting from computer clock rollback or computer
        hardware changes with Vehicle Communications disabled.
    •   Invalid - A license past its validation deadl ine with Vehicle Communications disabled.
    •   Expired -A license past its expiration date with Vehicle Communications disabled.


 IDS Software License Functions
 License Validation

    •   An activated Production License requires regu lar Validation to remain active.
    •   When internet connected, Validation is automatically done by IDS as a background task
    •   When not internet connected , IDS provides warnings as the Validation deadline approaches.
    •   Validation can be done either on line or offline.

 Returning a License/Transferring a License
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20                    PageID.91        Page 17 of 21



     •   Any internet connected computer with a license can be used to Return or Transfer a license.
     •   A license can be transferred by activating a returned license on another computer.
     •   To Return a license online, select System Utilities\ License Management\Return License.
     •   To Return a license offline, select System Utilities\ License Management\Support
         Information.


 Uninstalling IDS
     •   If IDS and the license are no longer needed, uninstall IDS and Return the license.
     •   If IDS is no longer needed, uninstall IDS and retain the license for future use.

                                                                 -   -   --    -- -------




 Getting started with IDS software Licensing

  https://www.motorcraftservice.com/diagnostic/ Support ?channelld=45&categoryld=293

 Install IDS Software

     1. Obtain an IDS unit and install IDS licensing software on it, and then start IDS.

 Activate a Production License

    1. Follow the steps outlined on the IDS Software - Activate a License screen.
    2. Start with Step #1: Obtain an IDS Activation Code and follow the instructions on the screen
       for your market. In most cases a link will be provided that takes you to the Professional
       Technicians Society (PTS) website. Once there, select the Rotunda tab and the IDS
       Software Licensing selection from the dropdown list. An IDS Software Licenses screen will
       then display a list of Activation Codes within your dealership. Please consult your dealership
       management for policies governing distribution of these Activation Codes.
    3. Return to the IDS Software - Activate a License screen on IDS after obtaining an Activation
       Code.
    4. Complete Step #2: Enter the IDS Activation Code by selecting the Activate Production
       License button to start activation of the license.
    5. Enter the Activation Code when prompted on the IDS Software - Production License
       Activation screen. Note: if you viewed the IDS Software Licenses screen from the same
       computer you have IDS installed on, you can use Windows cut and paste to enter the
       Activation Code.
    6. Finish the activation by closing out the IDS Software - License Activation Success screen
       upon successful completion of your Production License activation. If an error occurred during
       the activation process, an IDS Software -License Activation Failure screen will be displayed
       with an error message to aid you in understanding what may have happened.

 Access Your License Information in IDS
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20                           PageID.92       Page 18 of 21



     •   You can view information about the license activated in IDS on your PC by selecting
         "Software License" from the IDS Information Menu .


           lrrt'orm~lon

           O Syitt m Tlll'le
           0 Otolu 111rorm atlon
                                                                                                  -
                                                                                                 §,-_
           O Sottw~r e
           0 C~t.le Ve r11011e
           0   VC M
           O vr.tM
           =   So~'°'~re   Ll'ense
                o   Llctn ot Produ~t                      IOS_Pro> d
          I     C   Llct l\O fo T\'llfo                   Production
                o Llct o)et sturu~                        ActlYf'
                o   Llctn sto Rererfnc• Number
                o   LICt l\H l~e~·                        NW2M
                o   C t<~lputor l'Jon1to                  qpl hp9oldl c1
                o   Doys F!tmolnln!I on Llc enu           4




     •   Additional Resources
 Facts About IDS Software Licensing

 For more information about IDS software licensing, within IDS, go to: System Utilities I License
 Management I Facts About IDS Software Licensing




 Returning a License

 https://www.motorcraftservice.com/diagnostic/Support?channelld=45&categoryld=296

 IDS uses the t erm "return" to describe releasing the lice nse from its tie to the PC on which it has been
 activated . When yo u activat e a license it binds it to the PC. If a user wishes t o t ransfer the lice nse to
 another PC or if the PC goes through an Operating System upgrade or if you get a new PC, the license
 must be released from the PC prior to these changes. Users ca n release t he license from a PC by using
 the " Return a License" feature within the IDS License Management menu. Once a lice nse is
 returned/released from a PC it can be activat ed in IDS on another PC or the same PC using th e "Activate
 a License" feature in IDS.
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20                                                    PageID.93   Page 19 of 21



 An IDS software license can be returned to the license server at anytime on an internet connected
 computer. To begin go to the System Utilities Page and select License Management.



 Transfer a License

 https://www.motorcraftservice.com/diagnostic/Support?channelld=45&categoryld=297

 An IDS software license must first be returned in order to transfer it to another computer. Once the
 license is returned to the License Server, activate the license on the computer you wish to transfer it to.
 If you are not internet connected, refer to the Returning a License online Help document for assistance
 with returning the license.



 To begin, go to the System Utilities Page and select License Management.




  St t Up·                                                       l11lo1mnlfon;
         P1i1Lm se11ir>g1•                                            \l l•W R@lo3,C@< tJOle
         S-ot O~ ~ltr lnl0<mnt1on                                     View TroubleG11Qol:W>ll G<rfrf,o
        No!w..1k Optioot                                         Sysiom Mode:
        P"l:ilk lnWn•I A.cH~ Q 10 1 Pn~Q""Ot4 ~ onti'.ow nllon        l.1odt'01 Opc r~tion ; t~olJll nl
        s.on-,, 3.1,. Upd3n                                      1.rceellMeou ~:
        I License   Ml1n•n•me"'1                                      U{l!lnto I $podnl ~ u n ctio n
  S)'t lluli.                                                         8~e•.uplRe eta1~ Seil ll'lg~

        Rl.ln Sy~••n• O.n~n o~•lc ;                                   I/OR lnlo111•~tion I Vil !loto
                                                                      E•1 r:i,e1 L~~   n oo
                                                                      L nunch I.IonIto< To ol
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20                                                                                      PageID.94   Page 20 of 21



 Select Return a License from the dropdown menu.


  s~•a t em   Utlln1H

                                                                                                1nronl't~tlor1 :

          P rinter   S~tting:;                                                                             Vle..-Rol•~•• l·fote

          set De:aler lnlormotio11
          Netwc•rk Option•
          Public lmernt t    Ac ~ess    IOIPoseword cor
          S cftw"'" Upd~te


   S;•!:item :                                                                                                              S efting :r.
                                                          :;, • ·11 ' I         ~II "


                                                          J1.;:1   "!   '°"-   ~.,,   "" ,.   tlfl~ ~ Jt                   f'l Updoh
                                                          'S11;-p·tl ~ · mull 11

                                                                                                                            H •&I




 Activate the license you just returned on the new computer that you want it transferred to, to
 continue the li cense transfer. Follow the instructions available in the Activate a License online Help
 document.



  Sy!:item Utlli1iei!:i

   Sot Up :                                                                                    lnformiltion:

          Prlnt.r Stttl!l(JO
          S ot Dco> lcr lnl ormoti on                                                                  VilflN Troublechootino       Gulde
          Nt twork Optlono                                                                     sy,tt m 1110<1~:
          P u blic lntornot Ac t' a ~• IOfP•·••word cor             5 •tHt lo ciatlo n to is-1'W•                          en : Normol
                                                                    rl<IUUt. filo             to.

                                                                                                                           I Func1ion
                                                                                                                            :S:et'11ngt;
          Run Sy-slon1 Diognosri<•                                                                                          j   Up doto


                                                                                                                           Tool
Case 2:20-cv-10518-GCS-APP ECF No. 1-11 filed 02/27/20                      PageID.95      Page 21 of 21




  lf!lfotn1rion

  ro.  S\l'tttO\ Tirn&
  IO Dtoltr 1nwm1tl-0n
   O· so~.v.are
   {?, C41l>le Verslono
   OVCM
  I
  10 VMM

  I=·  So1t-,1;ue Ll¢en1e
        o   Llctn o~     Pro <luc t                N<> nt
        o Llct11ee Typt                            N<>nt
        o 'Llctnoe 5totus                          Nont
        o lAc+nst Rer em1ct           Ni.util>er   N{ln t
        o   ·L!lc+na.    f{e~                      Nont
        o   c; on11>utu N 3n1+                     Qf:lin P~Sl <l tci

        q   Do~·s   Rc1molnln11 on License         Nont




 Uninstalling

 https://www.motorcraftservice.com/diagnostic/Support?channelld=45&categoryld=299



 The process of uninstalling IDS does not automatically remove the IDS software license. There is an
 option either to retain or to return the license to the License Server during the uninstall process as
 shown in the screen below. When making t he decision to return the license or not, keep in mind that
 a license is not tied to a specific version of IDS software and is interchangeable with other versions.
 If you plan to reinstall IDS at some time in the future, you can retain the license on the computer until
 that time when you need it again. Otherwise, return the license to the License Server so it can be
 used on another computer.
